Citation Nr: 1011174	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  05-16 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
condition.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.  

4.  Entitlement to service connection for memory 
loss/disturbances, to include as due to an undiagnosed 
illness.

5.  Entitlement to service connection for a chronic sleep 
disorder, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression and PTSD, 
(previously claimed separately as depression, mood swings, 
and lack of motivation) to include as due to an undiagnosed 
illness.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Air 
Force, with active service from April 1985 to February 1999.  
His active service included service in the Southwest Theater 
of Operations.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2004 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).  

While the originating agency adjudicated all of the Veteran's 
claimed conditions secondary to an undiagnosed illness as one 
issue, the Board has distinguished the Veteran's claim for 
service connection for headaches, memory loss, and a chronic 
sleep disorder as separate issues.  

Additionally, the Veteran originally filed a claim of 
entitlement to service connection for depression as well as 
separate claims for symptoms of depression, (mood swings and 
lack of motivation) to include as secondary to an undiagnosed 
illness.  In a November 2007 letter, the Veteran asserted 
that he has been diagnosed with posttraumatic stress disorder 
(PTSD).  In light of the Veteran's November 2007 statement 
and the U.S. Court of Appeals for Veterans Claims' (the 
Court's) decision in Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (holding that the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record), the 
Board has recharacterized this issue as stated on the title 
page.  Since this issue must be remanded, as will be further 
discussed below, the Veteran is not prejudiced by the Board's 
actions.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the claims file the Board finds 
that additional development is necessary before a decision on 
the merits of the Veteran's claims can be reached.

The VCAA describes VA's duties to notify and assist Veterans 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

According to the Veteran's November 2007 statement, he has 
received medical treatment at the Detroit VA Medical Center 
(VAMC).  While the Veteran's November 2007 statement notes 
that he was diagnosed with PTSD during his treatment at the 
Detroit VAMC, it is unclear whether the Veteran received 
treatment for any of his other claimed conditions at the 
Detroit VAMC.  The Veteran's claims file does not contain any 
treatment records from this facility.  These records, if they 
exist, may contain important medical evidence or confirmation 
of the Veteran's assertions.

VA must make a "reasonable effort" to obtain these and other 
relevant records.  If the RO did make a reasonable effort to 
obtain all of the Veteran's VA medical treatment records, but 
they were unavailable, there is no specific indication in the 
file that these records do not exist or that further attempts 
to obtain them would be futile.  See 38 U.S.C.A. § 5103A(b) 
(West 2002 & 2009).  As VA has a duty to request all 
available and relevant records from Federal agencies, 
including VA medical records, another search must be made for 
any additional VA medical records that might be available for 
consideration in this appeal.  See 38 C.F.R. § 3.159(c)(2), 
(c)(3) (2008); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Additionally, the Board observes that a large portion of the 
Veteran's service treatment records are not associated with 
his claims file.  After fourteen years of service, the only 
service treatment records associated with the Veteran's 
claims file are his dental records, a photocopy of his April 
1985 enlistment examination and his January 1999 retirement 
examination.  However, the Veteran gives a history of 
treatment for his right shoulder disorder from September 1994 
to March 1995 at Kaiserslater Army Hospital.  He also reports 
that he was tracked for irregularities in hearing testing.  

In this regard, the Veteran's claims folder contains a 
January 1999 statement from the Veteran's NCOIC (Non-
Commissioned Officer in Charge) stating that the Veteran's 
service treatment records were unavailable at the time of 
outprocessing.  The RO requested the Veteran's service 
treatment records from the National Military Personnel 
Records Center (NPRC) in June 2003 and October 2003.  While 
the RO's requests have yielded little, a statement of 
unavailability is not of record.  To date, neither a full 
copy of the records themselves nor a statement that the 
records are not available appears in the claims file.  Under 
the circumstances of this case, the Board believes that 
further efforts to obtain the requested records could prove 
fruitful.  VA is required to obtain relevant records held by 
any Federal department or agency that the Veteran adequately 
identifies and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(c)(3).  These records include service military 
records.  38 C.F.R. § 3.159(c)(2) (2008).  A remand is 
required to secure these records.  If no records are 
available, a negative reply to that effect is required.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service 
treatment records for the Veteran's 
period of service from all appropriate 
locations.  If no such service medical or 
personnel records can be found, or if 
they have been destroyed, specific 
confirmation of that fact must be 
received.  Notify the Veteran as 
required.  The RO should additionally 
request that the Veteran submit any 
service treatment records that may be in 
his possession.  

2.  Request the Veteran's inpatient and 
outpatient treatment records from 
Kaiserslater Army Hospital.  If no such 
records can be found, or if they have 
been destroyed, specific confirmation of 
that fact must be received.  Notify the 
Veteran as required.  The RO should 
additionally request that the Veteran 
submit any treatment records that may be 
in his possession.

3.  Contact the Veteran and ask that he 
provide the name(s) of all non-VA health 
care providers that have treated him for 
claimed conditions.  The identified 
records should be obtained.  Any negative 
development should annotated into the 
record.

4.  Obtain complete records of the 
Veteran's treatment at the Detroit VAMC.  
If these records are unavailable, simply 
do not exist, or further attempts to 
obtain them would be futile, document 
this in the claims file.

5.  After the foregoing, the RO should 
review the record to determine whether 
any additional development is warranted, 
to include the administration of VA 
examinations.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

6.  The RO should then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the RO should 
provide the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


